IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-41000
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RUBEN PEREZ-BELTRAN,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-97-CR-116-1
                        - - - - - - - - - -
                           April 8, 1998
Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Ruben Perez-Beltran has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief and record discloses no

nonfrivolous issue.    Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.